DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks (p. 7 final paragraph), filed 4/25/22, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 1012 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma in view of Lester below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20150100313) in view of Lester et al (US 9928839)

Regarding claim 1, 11, Sharma teaches: A method comprising: receiving, at data processing hardware, a registration request to register a first computing device in association (Fig. 7 and [0043-0044]) with a cloud-based user account for a user (server 230 stores info as in [0044]),
the registration request comprising:authenticated user account credentials for the cloud-based user account (user ID [0044]); and a device identifier associated with the first computing device (device identifier [0046]);
receiving, at the data processing hardware, from a second computing device associated with the cloud-based user account for the user, voice input data corresponding to a voice command spoken by the user (see the phone as in [0056], registered as in process 800 as taught in [0056]), 
wherein:the second computing device captured the voice command spoken by the user (voice command [0057]);and the voice command includes the device identifier associated with the first computing device (see the tablet as in [0057], registered as in process 800 as taught in [0056]); and
identifying, by the data processing hardware, using the device identifier associated with the first computing device included in the voice command, the first computing device as a target computing device for providing instructions associated with the voice command (see the tablet as in [0057], registered as in process 800 as taught in [0056]).
Sharma does not teach but Lester teaches:
identifying, by the data processing hardware, using the device identifier associated with the first computing device included in the voice command, the first computing device as a target computing device for providing instructions associated with the voice command (registering user device col. 15, ll. 16-34), comparing, by the data processing hardware, the voice input data with a voice profile for the user to determine whether the voice input data is associated with the cloud-based user account for the user (biometric user voice authentication col. 15, ll. 35-51);and 
when the voice input data is associated with the cloud-based user account (authentication engine can be running on server as in col. 6, ll. 31-44), transmitting, by the data processing hardware, to the first computing device, instructions associated with the voice command for execution by the first computing device (restricted commands col. 11, l. 56 – col. 12, l. 6).
Sharma also teaches a system (Fig. 2 and [0016]) comprising: data processing hardware ([0063]); and memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0063]) comprising the steps of claim 1. Thus claim 11 is rejected likewise.
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices.


2, 12. The method of claim 1, wherein: the second computing device captured the voice command spoken by the user via a microphone (voice input to the phone as in [0056]); and the first computing device did not capture the voice command spoken by the user (tablet as in [0057] is in a remote location).


4, 14. The method of claim 1, wherein the first computing device comprises a media player (media play request [0053]).

5, 15. The method of claim 1, further comprising, after receiving the registration request to register the first computing device in association with the cloud-based user account: storing, by the data processing hardware, the device identifier in a list of device identifiers each associated with a respective computing device associated with the cloud-based user account for the user, wherein identifying the first computing device as the target computing device comprises accessing the list of device identifiers using the device identifier included in the voice command to identify the first computing device as the target computing device ([0046-0047])).

6, 16. The method of claim 1, wherein the data processing hardware, the first computing device, and the second computing device are in communication with one another via a network ([0015]).
Claims 3, 7, 8, 13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20150100313) in view of Lester et al (US 9928839) in view of Bjorkengren (WO2016105808)

Regarding claim 3, 13, Sharma and Lester do not teach but Bjorkengren teaches The method of claim 1, wherein the first computing device lacks a capability to capture voice commands ([0009] states that the voice capability is removed from the target device).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices with Bjorkengren’s voice command system which disambiguates commands to that the intended device interprets the command.



Regarding claim 7, 17, Sharma and Lester do not teach but Bjorkengren teaches The method of claim 1, wherein:the first computing device and the second computing device are located in a household of the user (devices referred to as household devices [0002]); and the data processing hardware resides on a remote server (server-client network [0041]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices with Bjorkengren’s voice command system which disambiguates commands to that the intended device interprets the command.


Regarding claim 8, 18, Sharma and Lester do not teach but Bjorkengren teaches The method of claim 1, further comprising, prior to identifying the first computing device as the target computing device, determining, by the data processing hardware, that the voice command is available to both the first computing device and the second computing device (method to resolve command conflicts [0021]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices with Bjorkengren’s voice command system which disambiguates commands to that the intended device interprets the command.


Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20150100313) in view of Lester et al (US 9928839)  in view of Mazur et al (US8584221)
Regarding claim 9, Sharma and Lester do not teach but Mazur teaches  The method of claim 1, wherein the authenticated user account credentials are obtained by signing into the cloud-based user account through a web application (col. 4, l. 65 – col. 5, l. 13, voice recognition as in col. 4, ll. 39-47).It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices with Mazur’s cloud authentication technique to allow users to access cloud services from common endpoint devices.


Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren (WO2016105808A1) in view of Nishikawa et al (US9472193).
Regarding claim 10, Sharma and Lester do not teach but Nishikawa teaches The method of claim 1, wherein the second computing device is associated with multiple different cloud-based user accounts each associated with a different user (Fig. 8 as described col. 13 ll. 19-55 and the speaker distinguishing unit 720 as in col. 13, ll. 44-55).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Sharma’s voice controlled device registration system with Lester’s device and user voice authentication to enhance security by allowing only certain user’s to register devices or run voice commands on certain devices with Nishikawa’s speaker distinguishing technique so that multiple users can use the same end device and cloud based processing to control their own secondary devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655